IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 43242

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 436
                                                 )
        Plaintiff-Respondent,                    )   Filed: March 17, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
JOSEPH DEE FISHER,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
        Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Seventh Judicial District, State of Idaho,
        Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

        Judgment of conviction and concurrent unified sentences of thirty-one years, with
        six years determinate, for one count of lewd conduct with a child under sixteen;
        and twenty-five years with six years determinate for one count of sexual abuse of
        a child under sixteen, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before MELANSON, Chief Judge; GRATTON, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
        Joseph Dee Fisher pled guilty to one count of lewd conduct with a child under sixteen,
Idaho Code § 18-1508, and one count of sexual abuse of a child under the age of sixteen years,
I.C. § 18-1506(1)(b).      The district court sentenced Fisher to concurrent unified sentences of
thirty-one years with six years determinate, and twenty-five years with six years determinate,
respectively. Fisher appeals asserting that the district court abused its discretion at sentencing by
failing to retain jurisdiction.



                                                 1
       The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction.
       Therefore, Fisher’s judgment of conviction and sentences are affirmed.




                                                   2